Citation Nr: 1030566	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an increased (compensable) disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 
1963.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Columbia, South Carolina Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a June 2005 rating decision, the RO continued a 0 
percent, noncompensable disability rating for hemorrhoids.  In a 
September 2006 rating decision, the RO denied service connection 
for multiple sclerosis.

The Veteran's multiple sclerosis claim involves manifestations of 
lower extremity weakness.  Evidence of record attributes this 
same symptomatology to spinal stenosis.  

The Veteran previously sought service connection for a spinal 
disorder.  He did not perfect an appeal, however, from the most 
recent action regarding that issue, an October 2007 rating 
decision that declined to reopen a previously denied claim of 
service connection for a spinal condition.  Therefore, the 
instant claim is construed to include a request to reopen that 
claim.  As this matter has not yet been adjudicated, it is 
referred back to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's hemorrhoids are manifested by occasional 
recurrences and occasional bleeding, without enlargement, 
excessive redundant tissue, thromboses, frequent recurrences or 
persistent bleeding; there is no showing of irreducible 
hemorrhoids.  

2.  The record contains diagnoses of multiple sclerosis, but the 
most comprehensive and probative medical evidence in the claims 
file is against a finding of current multiple sclerosis 
disability.

CONCLUSIONS OF LAW

1.  The Veteran's hemorrhoids do not meet the criteria for a 
compensable disability rating.  38 U.S.C.A. §§ 1155, 5107(West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7336 (2009).

2.  Multiple sclerosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107(West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
May 2005, April 2006, and September 2006.  In those letters, the 
RO advised the Veteran what information and evidence was needed 
to substantiate claims for service connection and increased 
ratings.  The RO informed the Veteran what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The RO also advised the 
Veteran how VA determines effective dates.  The case was last 
adjudicated in a July 2008 supplemental statement of the case, 
curing any timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran actively participated in the claims process by 
submitting written argument, and testifying at a hearing held in 
March 2007 before a hearing officer at the RO.  Thus, the Veteran 
was provided with a meaningful opportunity to participate in the 
claims process, and he has done so.  Any error in the sequence of 
events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of the present issues on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

With respect to the claim of entitlement to an increased rating 
for hemorrhoids, VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, VA 
examination reports, and the transcript of the 2007 hearing.  VA 
has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision on 
that claim at this time.

I.	 Increased rating: hemorrhoids

Throughout the rating period on appeal, a noncompensable 
evaluation has been in effect for the Veteran's hemorrhoids.  The 
claim for an increase was raised in April 2005.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.10.  If two ratings are potentially 
applicable, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
Board will consider whether different ratings are warranted for 
different time periods.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The rating schedule provides the following criteria for 
evaluating hemorrhoids:

With persistent bleeding and with secondary 
anemia, or with fissures  
................................................
................... 20 percent

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences  ................. 10 percent

Mild or moderate  
................................................
..... 0 percent

38 C.F.R. § 4.114, Diagnostic Code 7336.

In December 2003, the Veteran had private hospital treatment for 
abdominal pain and chest pain.  While in the hospital, he 
developed bright red rectal bleeding.  Colonoscopy revealed 
evidence of colon polyps that were benign in appearance, sigmoid 
diverticulosis without evidence of active bleeding, and 
hemorrhoids that the clinician believed to be the source of the 
recent rectal bleeding.  Polyps were removed.  There was no 
active bleeding at the time of the colonoscopy.

Upon VA examination in May 2005, the Veteran reported that he did 
not currently have active hemorrhoids, and did not currently 
require any treatment for hemorrhoids.  The examiner found that 
the Veteran did not currently have external or internal 
hemorrhoids.  

In VA outpatient treatment in October 2005, the Veteran reported 
a several-day history of rectal bleeding.  In a November 2005 
statement, the Veteran disputed VA's determination that he denied 
having hemorrhoids.  No additional evidence of record addresses 
the Veteran's hemorrhoids.  

Throughout the rating period on appeal, the medical records do 
not indicate that the Veteran's hemorrhoids are large, 
thrombotic, or irreducible, nor that they have excessive 
redundant tissue.  While there are reports of occasional bleeding 
from the hemorrhoids, the evidence does not show persistent 
bleeding.  Moreover, there are no reports of anemia or fissures.  
For these reasons, the evidence, including both the clinical 
reports and the Veteran's own statements, do not show that his 
hemorrhoids have manifestations consistent with the criteria for 
compensable ratings.  

In sum, there is no support for a compensable evaluation for 
hemorrhoids over any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.	Service connection- multiple sclerosis

The Veteran is claiming entitlement to service connection for 
multiple sclerosis.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  VA presumes that certain chronic 
disabilities, including multiple sclerosis, were incurred in 
service if the disability was manifest to a compensable degree 
within a specified period after discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  VA 
presumes that multiple sclerosis was incurred in service if it 
was manifest to a compensable degree within seven years after 
discharge from service.  38 C.F.R. § 3.307(a)(3).

The Veteran here reports that he had episodes of lower extremity 
weakness during service.  At his March 2007 RO hearing, he 
indicated that he had collapsed in Germany in 1962 and was unable 
to get up or walk at that time.  He also attested to frequent 
constipation in service, which he later learned could be a 
symptom of multiple sclerosis.  His service treatment records 
contain notations of leg cramps but did not diagnosis multiple 
sclerosis or otherwise contain any abnormal objective findings.  

The post-service record reveals that the Veteran has weakness and 
severely diminished function of his lower extremities.  Records 
dated as early as 1981 reflect some neurologic problems in the 
legs, namely, abnormal reflexes.  The treatment at that time 
related to a low back disorder.  Severe neurologic impairment of 
the lower extremities was first shown in 1994.  Specifically, VA 
records dated in July 1994 show unexplained paraplegia, though in 
another record from that timeframe the examiner suspected conus 
medullaris.  The Veteran was hospitalized that month, with a 
diagnosis of parapesis.  The report also noted a history of a 
bulging disc and other associated records noted a history of 
degenerative joint disease of the spine.  The Veteran was 
released from the hospital in August 1994, and the discharge 
report reflected a diagnosis of spastic parapesis. 

A private hospitalization report dated in July 1995 noted a past 
history of multiple sclerosis.  The treatment at that time was 
for coronary artery disease unrelated to the present claim.     

A May 2005 VA examination for the Veteran's hemorrhoids noted a 
history of multiple sclerosis diagnosed in 1994.  

A June 2005 VA treatment record noted an assessment of multiple 
sclerosis and of severe spinal stenosis.  An August 2006 VA 
treatment report noted diagnoses of lumbago and multiple 
sclerosis.  The primary complaint at that time was low back pain.  

At a July 2007 VA examination, the examiner expressed the opinion 
that the Veteran did not have multiple sclerosis, and that his 
lower extremity paraparesis was due to spinal stenosis with 
spinal cord compression.  In reaching that conclusion, he relied 
on tests conducted at the time of the 1994 treatment for leg 
weakness, including imaging findings, magnetic resonance imaging, 
and computerized tomography of the brain and spinal cord.  He 
also cited the absence of any abnormalities in the cerebral fluid 
consistent with or suggestive of multiple sclerosis.  

A June 2010 letter from his private doctor indicated that the 
Veteran suffered from multiple sclerosis. 

After reviewing the evidence of record, as detailed in pertinent 
part above, the Board finds no basis for a grant of service 
connection for multiple sclerosis.  Indeed, while the claims file 
does contain numerous references to a past medical history of 
multiple sclerosis, as well as the June 2010 private letter which 
indicates a current diagnosis, the overwhelming weight of the 
evidence demonstrates that the Veteran does not have multiple 
sclerosis.  Indeed, the VA examiner's opinion in July 2007 
specifically cited various test results that failed to show 
abnormalities in the cerebral fluid consistent with or suggestive 
of multiple sclerosis.  This is deemed to be the most 
comprehensive evidence of record as to whether a diagnosis of 
multiple sclerosis is present.  Accordingly, as the Board is 
affording the July 2007 opinion more weight than the remaining 
evidence, which merely cites multiple sclerosis without 
explaining the medical basis for the diagnosis, no current 
disability is found here.  

With respect to the conflicting findings as to whether the 
Veteran has multiple sclerosis, it is the responsibility of the 
Board to weigh the evidence, and determine where to give credit 
and where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others. Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Moreover, the Board is mindful of McLain v. 
Nicholson, 21 Vet. App. 319 (2007), in which the Court held that 
the requirement that a claimant have a current disability before 
service connection may be awarded for that disability is also 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication.  However, the present case is 
distinguishable in that the "diagnoses" within the appeal 
period have been invalidated by more comprehensive medical 
evidence indicating that the disability is not shown here.

The Board also acknowledges the Veteran's March 2007 hearing 
testimony to the effect that his post-service symptoms of falling 
down in 1981 were the same as those he experienced in service.  
However, the service treatment records do not document such 
episode and, more significantly, the most probative evidence in 
the record indicates that there is no current diagnosis of the 
claimed disability.  Without a showing of current disability, the 
claim must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Finally, as the preponderance of the evidence is against a 
finding of current disability, it logically follows that multiple 
sclerosis was not manifested within the applicable presumptive 
period, precluding an award on that basis.

In sum, there is no support for a grant of service connection for 
multiple sclerosis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a compensable disability rating for hemorrhoids is 
denied.

Service connection for multiple sclerosis is denied.



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


